Title: To James Madison from George Davis, 20 August 1804 (Abstract)
From: Davis, George
To: Madison, James


20 August 1804, Tunis. “I have the honor to inform You that a Courier has this moment arrived from Sphax [Sfax], which gives me the pleasing intelligence of our Squadron’s having made a Powerful and successful attack on the Town and Harbour of Tripoli; and profit of this early occasion for Malta to forward you a Copy of the Dispatch received from Commodore Preble. The affair has not yet been made known to the Bey; but shall avail myself of the first occasion to apprize His Excellency of our effective operations against the enemy; and doubt not but his own deductions, will be more favourable to the conservation of our Peace; and have more weight in a happy and honourable arangement of our affairs here, than any comments which prudence would authorize me to make.
“Every avenue between this and Algiers, is perfectly blocked up, by the Sherif before mentioned; and the fears of that Regency seem not yet to have been awakened as much as this Government. The Marabout’s Army daily increases: his continued inactivity augurs rather an unfavourable issue—there is however so much reason for disaffection, in the different Regencies; and such real misery throughout all this, that we are menaced with a Scene of Famine, desolation, and civil comotion—the price of grain increases; but as this is the season of fruit, the People still find the means of Subsistence: it is the winter that we are to dread.
“Naples, inspired by our daring acts, continues to annoy this Coast. I learn, (and the intelligence may be relied on, tho’ we cannot give the detail) that the Tunisien Squadron, has been Separated and attacked in different Situations by their enemy—three T. Gallies, on board of which were nearly Seven hundred Men, made an attack, on a Neapolitan Frigate—one it is said, was sunk, and the other two captured: part of the Action was seen from Mount Ras Jebel, (near Porto farino) and a number of dead bodies have since floated on Shore. We have also accounts of four other Corsairs being Captured by the Neapolitans: a frigate, is Cruising between Porto farino, and Cape Bona—everything, however, is kept in profound Secrecy, and even enquiries are dangerous.
“His Catholic Majesty’s regalia, arrived on the 18th. Instant, (to wit) two Xebecs, mounting thirty pieces of Cannon each—Seventy thousd. Dollars in cash, a regalia for the Sapatapa, with the usual Consular Present. I have received no letters from Tripoli, since the 14th. ultimo; but daily expect a Courier.”
